Citation Nr: 1024764	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-06 526	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a 
low back disability, herniated nucleus pulposus at L5-S1 with 
narrowing of the L4-5 disc space.

2.  Entitlement to service connection for a left leg and hip 
disability, including involving neurological impairment secondary 
to the low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 
1964 to March 1968 and from July 1968 to June 1989.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana - which, in 
part, granted service connection for a low back disability and 
assigned an initial 20 percent rating.  The Veteran appealed for 
a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  He also appealed a more recent March 2003 RO 
decision that denied his additional claim for service connection 
for left leg and hip disability, including as secondary to the 
low back disability.

The Veteran had a hearing at the RO in May 2005 before a Veterans 
Law Judge of the Board (Travel Board hearing).

In November 2005 and February 2008, the Board remanded these 
claims to RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration - 
including medical examinations and clarification of prior medical 
findings.


REMAND

As mentioned, in May 2005 the Veteran testified at a hearing at 
the RO before a Veterans Law Judge of the Board, commonly 
referred to as a Travel Board hearing.  The Judge that presided 
over that hearing, however, no longer works for the Board, since 
having retired, so the Board recently sent the Veteran a letter 
in June 2010 notifying him of this and offering another hearing 
before a Judge who will ultimately decide this appeal.  See 
38 U.S.C.A. § 7101(c); 38 C.F.R. §§ 3.103(c), 20.707(c), 20.717 
(2009).
In his response received later in June 2010, the Veteran 
indicated he wants another hearing at the RO before another 
Veterans Law Judge of the Board, i.e., another Travel Board 
hearing.

Accordingly, the claims are again REMANDED for the following 
action:

Schedule the Veteran for another Travel 
Board hearing concerning his remaining 
claims and notify him and his 
representative of the date, time and 
location of this hearing.  Put a copy of 
this letter in the claims file.  If he 
changes his mind and elects not to have 
this additional hearing, or fails to 
report for it, then also document that in 
the claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

